As filed with the Securities and Exchange Commission on August 9, 2012 Registration No. 333-165602 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BioCancell Therapeutics Inc. (Exact name of registrant as specified in its charter) Israel 20-4630076 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Beck Science Center 8 Hartom St., Har Hotzvim Jerusalem 97775, Israel (Address of Principal Executive Offices) (Zip Code) DBT Biopharmaceuticals Inc. 2004 Stock Incentive Plan and BioCancell Therapeutics, Inc. 2007 Global Share Incentive Plan (Full title of the plan) Corporation Service Company 2711 Centerville Road, Suite 4000 Wilmington, DE19808 (Name and address of agent for service) (302) 636-5400 (Telephone number, including area code, of agent for service) Copy of Communications to: Dr. Shachar Hadar, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center, Round Building Tel Aviv 67021, Israel Phone: +972-3-607-4444 Fax: +972-3- 607-4422 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x 2 EXPLANATORY NOTE/DEREGISTRATION OF UNSOLD SECURITIES This post-effective amendment relates to the following Registration Statement filed on Form S-8 (the “Registration Statement”): Registration Statement No. 333-165602, originally filed March 22, 2010. BioCancell Therapeutics Inc.(the “Company”) intends to file a Form 15 to terminate its duty to file reports under Section 13(a) and 15(d) of the U.S. Securities Exchange Act of 1934, as amended.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration by means of a post-effective amendment any securities which remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to withdraw from registration the securities registered but unsold under the Registration Statement. 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Jerusalem, Israel on the 9th day of August, 2012. BIOCANCELL THERAPEUTICS INC. By: /s/ Jonathan Burgin Name: Jonathan Burgin Title: Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 9th day of August, 2012. Signature Title /s/ Jonathan Burgin Chief Executive Officer (principal executive officer) Jonathan Burgin /s/ Or Dolev Controller (principal financial and accounting officer) Or Dolev /s/ Aharon Schwartz Chairman of the Board Aharon Schwartz /s/ Ruben Krupik Director Ruben Krupik Director Ofer Goldberg /s/ Abraham Hochberg Director Abraham Hochberg Director Aviv Boim /s/ Hanoch Rappaport Director Hanoch Rappaport /s/ David Schlachet Director David Schlachet /s/ Orly Yarkoni Director Orly Yarkoni 4
